Citation Nr: 1419795	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bruxism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the current appeal, and specifically in May 2006, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  

In light of the Veteran's claim that his bruxism was secondary to his posttraumatic stress disorder (PTSD), consideration of the bruxism claim was deferred in February 2007, April 2008, January 2010 and March 2011 Board decisions pending additional development on the PTSD claim and subsequent readjudication by the RO.  In an August 2012 remand, the Board remanded the Veteran's petition to reopen his claim for service connection for bruxism for additional procedural development, and specifically instructed the agency of original jurisdiction (AOJ) to (1) provide a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran, to include a discussion of the information and evidence necessary to support a claim for secondary service connection; and (2) to secure the Veteran's Social Security Administration (SSA) records.  

In an April 2013 decision, the Board reopened the Veteran's claim of service connection for bruxism and remanded for further evidentiary development.  In a July 2013 decision, the Board remanded again so another medical opinion could be obtained.  



FINDING OF FACT

The Veteran's bruxism is a psychiatric manifestation of his service-connected PTSD, and therefore has been caused by his PTSD.  


CONCLUSION OF LAW

The Veteran's bruxism is proximately the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service connected for PTSD and contends that his bruxism arose as a result of his service-connected PTSD.  In considering the evidence of record, the Board concludes that the Veteran is correct.  Bruxism is considered a manifestation of his current psychiatric disorder, and a symptom that is part and parcel of his diagnosed PTSD.  Bruxism is defined as an involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movements of the mandible), usually during sleep, sometimes leading to occlusal trauma.  Causes may be related to repressed aggression, emotional tension, anger, fear, and frustration.  See Dorland's Illustrated Medical Dictionary, 260 (31st ed. 2007).  As such, bruxism is a manifestation and/or nervous habit attributable to a psychiatric disorder.  Tellingly, a review of the post-service treatment records reflect that the Veteran exhibited, and reported to experience, symptoms of bruxism during a majority of the VA outpatient visits focused on his psychiatric status.  

Indeed, in a March 2002 letter, the Veteran's psychiatrist, Dr. M., and psychologist, J.C, noted that the Veteran was being treated at the Brecksville VAMC for outpatient psychotherapy and medication management related to his PTSD.  It was also noted that the Veteran presented with multiple anxiety symptoms, including bruxism, for which he was being evaluated by the VAMC Dental Department.  According to the Veteran's treatment providers, the VAMC Dental Department concluded that the Veteran had abrasion consistent with grinding activity, and recommended the fabrication of a night guard to aid in the correction of the problem.  

Subsequent VA treatment records dated from 2002 to 2012 reflect the Veteran's complaints of continuing problems as a result of his teeth grinding, as well as an ongoing assessment of bruxism.  During a March 2011 VA outpatient visit, the treatment provider noted that although the Veteran endorsed intermittent symptoms of depression and anxiety throughout the years, he was unable to specifically describe symptoms of his depression and anxiety other than his bruxism.  Furthermore, during a number of his treatment visits, when asked to describe his psychiatric symptoms, the Veteran simply reported experiencing bruxism.  

In an August 2012 statement, one of the Veteran's former fellow serviceman, D.G., who reportedly served alongside the Veteran in Vietnam, recalled that the Veteran always had a problem grinding his teeth in service.  According to D.G., he and the Veteran kept in contact after service, and he observed the Veteran continue to grind his teeth even after his discharge from service.  In another statement also dated in August 2012, the Veteran's brother, J.O., described the Veteran's physical health both before and after service, and noted that the Veteran did not sleep very well and began grinding his teeth a great deal after service.  According to J.O., this had been an ongoing problem throughout the years, and it appeared as though the Veteran was always worried about something.  

Pursuant to the April 2013 remand, the Veteran was afforded a VA dental examination in May 2013, at which time the examiner reviewed the Veteran's claims file, evaluated his dental condition, and performed several x-rays of his teeth.  Based on his review of the diagnostic studies, the examiner noted signs of an "occlusal analysis" and added that the Veteran had a deep anterior overbite with no cuspid guided occlusion.  In addition, the examiner found significant wear facets on the lower anterior teeth and teeth numbers 4, 5, 6, 11 and 22.  Based on his discussion with, and evaluation of the Veteran, the examiner determined that it was more likely than not that the Veteran was still "bruxing" and concluded that it was less likely than not that bruxism had its onset in service "as balancing contacts in lateral movements, [and] lack of cuspid guidance have been associated with grinding."  The examiner also noted that the Veteran could not recall when his bruxism started, and while his fellow comrades reported that he was grinding his teeth in service, "we do not know when in his tour of duty he started [t]o grind or if he entered service with this problem."  With respect to whether the Veteran's PTSD caused his bruxism, the examiner explained that not all patients diagnosed with PTSD will grind and most grinders are not diagnosed with anxiety.  The examiner thereafter concluded that there was less than a 50 percent probability that the Veteran's bruxism was caused by the service-connected PTSD when taking into consideration "the occlusion analysis."  The examiner further noted that it was more likely than not that the service-connected PTSD aggravated the Veteran's "predisposition" to bruxism because it is reported in the literature that PTSD patients tended to grind more than the general population.  

In an August 2013 addendum opinion, the same VA examiner explained what the occlusal analysis stood for, noted that the occlusal analysis revealed the presence of balancing contacts and a lack of cuspid guidance, and further explained that an evaluation of the teeth revealed a predisposition factor for grinding.  The VA examiner also referenced a May 2013 VA treatment report, noting that the Veteran had been prescribed the anti-anxiety medication, buspirone, to help reduce his bruxism, but claimed that this medication had not made a difference yet, thereby indicating that his bruxism was not related to his PTSD.  According to the VA examiner, he was unable to determine when the Veteran began grinding his teeth, nor could he figure out the exact cause behind the Veteran's teeth grinding, or if the Veteran's PTSD served to aggravate his teeth grinding.  

The Veteran submitted a VA medical opinion dated in November 2013.  In this opinion, the VA staff psychiatrist, R.M., M.D., noted that he had been treating the Veteran for his PTSD since October 2012.  Dr. M. further noted that the Veteran's history was significant for bruxism as it reportedly began during his period of service.  Dr. M. also reviewed the May 2013 VA examination report, and noted that the VA examiner recognized the fact that the medical records confirmed that the Veteran reported to experience bruxism consistently during interactions with his mental health providers.  According to Dr. M., the Veteran had been treated with buspirone to help alleviate the severity of his bruxism, and he noticed moderate improvement in the severity of his bruxism since reaching his current dosage, despite the fact that his bruxism had not responded to lower doses of this medication.  According to Dr. M., based on this response, it would appear very likely that improvement in the Veteran's underlying anxiety was reflected in the reduced severity of his bruxism.  Based on his experiences with the Veteran, as well as his review of the Veteran's treatment records, Dr. M. concluded that it was more likely than not that the Veteran's bruxism was related directly to, and aggravated by, his service-connected PTSD.  

In light of the November 2013 medical opinion, which establishes a relationship between the Veteran's bruxism and his service-connected PTSD, the Board finds that bruxism should be considered a manifestation of the PTSD.  The Board acknowledges the negative opinion issued by the May and August 2013 VA examiner.  Nevertheless, the examiner did not state in clear and definitive terms that his bruxism was not aggravated by his PTSD.  Furthermore, VA treatment records dated in November 2013 demonstrate that the Veteran described some level of improvement in his bruxism after increasing the dosage of his psychiatric medication - evidence that tends to support the contention that his bruxism is a psychiatric manifestation of his PTSD.  When considering the November 2013 VA treatment records, the November 2013 VA report, and the majority of the medical records, which suggest that the Veteran's bruxism was a manifestation of his psychiatric disorder, as well as the Veteran's lay assertions, and lay assertions submitted by those who know the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bruxism is related to his service-connected PTSD.  Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that bruxism is part of his service-connected psychiatric disability and should be treated as such.  

In light of the evidence of record, the Board finds that bruxism is a psychiatric manifestation of the Veteran's PTSD, and in granting service connection, the Board notes that said manifestation should be considered part and parcel of his PTSD.  

Therefore, the Veteran's claim of entitlement to service connection for bruxism as a psychiatric manifestation that is part of his PTSD is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bruxism as a manifestation of PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


